PER CURIAM.
Appellee McCollough and appellant Sharpe are the sole shareholders of Courtyard Hairstyling North, Inc., an Indiana corporation. Each shareholder owns 50%. After the shareholders had a falling out, McCollough commenced this action to dissolve the corporation as deadlocked. See IC 28-1-47-1.
The trial court appointed a receiver to preserve the assets and subsequently entered its order directing that an accounting be made to the receiver, ordering an appraisal be made of the business and establishing a plan for the sale of the business. This interlocutory appeal was perfected from that order.
However, on November 1, 1988 the trial court granted a default judgment against appellants and on May 2, 1989 denied their motion to correct errors and TR 60 motion to set aside the default.
McCollough has moved to dismiss the appeal as moot and appellants have filed no response.
The default judgment necessarily superseded the interlocutory order that constitutes the basis for this appeal. It thereby rendered the issues presented herein moot.
This appeal is therefore dismissed as moot.